t c summary opinion united_states tax_court stephen p pacileo petitioner v commissioner of internal revenue respondent docket no 10141-01s filed date hak k dickenson and gregory dickenson specially recognized for petitioner david b mora for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a sec_6662 penalty of dollar_figure the issues for decision are whether petitioner is entitled to a theft_loss deduction whether petitioner is entitled to any deductions claimed on a schedule c profit or loss from business included with his federal_income_tax return and whether the underpayment_of_tax required to be shown on petitioner’s federal_income_tax return is due to negligence background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in pasadena texas petitioner is a certified welder as such he has been certified by various professional organizations as qualified to perform and supervise certain types of welds and welding procedures during he was employed by and worked to hours per week for union tank car company union prior to the year in issue petitioner obtained a u s patent the patent on a device used in certain welding operations over the years petitioner attempted apparently unsuccessfully through various business relationships to generate income from the patent as of the beginning of however it is unclear whether petitioner held any rights in the patent petitioner married dawn denise stephens ms stephens some time prior to the year in issue they separated in date when petitioner moved from the house in texas where he and ms stephens were living at the time as petitioner describes the event he left with only the clothes he was wearing and his young daughter divorce proceedings were instituted by petitioner during in connection with the divorce proceedings petitioner was deposed on date the deposition petitioner and ms stephens were divorced on date petitioner filed a timely federal_income_tax return he included a schedule a itemized_deductions and a schedule c profit or loss from business with that return on the schedule a he claimed among other things a dollar_figure theft_loss deduction on the schedule c petitioner identified his business as mfg heat equipment and reported a net_loss of dollar_figure the examination of petitioner’s return began after date in the notice_of_deficiency that resulted from that examination respondent disallowed the theft_loss deduction and most of the deductions claimed on the schedule c respondent also determined that the underpayment_of_tax required to be shown on petitioner’s return is due to negligence other adjustments made in the notice_of_deficiency are not in dispute discussion the examination of petitioner’s federal_income_tax return began after date that being so petitioner argues that respondent bears the burden_of_proof in this case see sec_7491 respondent disagrees and argues that petitioner bears the burden_of_proof because petitioner failed to introduce credible_evidence with respect to any factual issue relevant to ascertaining his federal_income_tax liability and further failed to comply with the substantiation and record-keeping requirements of the internal_revenue_code see sec_7491 a a and b as we view the matter the outcome of this case would be the same regardless of where the burden_of_proof lies further discussion on the point is therefore unnecessary theft_loss deduction subject_to certain limitations an individual is entitled to a deduction for a theft_loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise see sec_165 c h generally if otherwise deductible a theft_loss is deductible for the year in which the taxpayer discovers such loss see sec_165 92_tc_958 affd without published opinion 921_f2d_280 9th cir a theft_loss deduction must be supported by evidence that a theft as defined by local law occurred see 90_tc_1248 79_tc_846 a loss attributable to a mysterious disappearance of property does not qualify for deduction as a theft_loss see 73_tc_610 petitioner claimed a theft_loss deduction for property left behind when he separated from ms stephens in date at trial petitioner’s explanation of the circumstances surrounding the loss of this property suggest at best that the property mysteriously disappeared furthermore his testimony at trial was in sharp contrast to his testimony at the deposition where he testified that ms stephens sold the property nothing in the record suggests a theft has occurred under texas law see tex penal code ann sec dollar_figure vernon tex fam code ann sec_3 vernon supp therefore petitioner is not entitled to the theft_loss deduction here in dispute respondent’s determination disallowing the theft_loss deduction claimed on petitioner’s federal_income_tax return is sustained ' with respect to the items allegedly stolen petitioner testified at trial i don’t know what happened to them i know i don’t have them deductions claimed on the schedule c in general a taxpayer is entitled to a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see sec_162 needless to say to be entitled to a deduction for trade_or_business_expenses the taxpayer must actually be carrying on some trade_or_business petitioner’s return includes a schedule c for a business identified as mfg heat equipment at trial petitioner’s description of the business activity identified on the schedule c was vague at times his testimony related to activities that took place years before and involved the patent at other times he described an activity that he and his father operated out of petitioner’s garage according to petitioner the business consisted of acquiring used heater pads refurbishing them and reselling them once again petitioner’s trial testimony is contradicted by the testimony he gave at the deposition during the deposition petitioner made it clear that he assigned or otherwise lost any ownership rights to the patent prior to he was also asked about his employment during including his employment with union and any other businesses he might have been involved with or conducting the following exchange occurred - jj - q do you have any businesses that you currently own or operate qo okay are you still conducting any kind of a business of any sort out of the garage a no qo when did that cease a never started q never did any work out of your garage a no q never sold anything out of your garage a no q never fabricated anything out of your garage a no the fact that petitioner was specifically questioned about a business activity conducted in his garage might suggest that something was taking place there nevertheless we are more persuaded by petitioner’s denials made during the deposition than we are by his more recent self-serving testimony to the contrary at trial because we find that during petitioner was not engaged in a trade_or_business other than as an employee of union we hold that he is not entitled to the schedule c deductions here in dispute respondent’s determination in this regard is sustained section a penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax required to be shown on a taxpayer’s return if the underpayment is due to negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 petitioner claimed a theft_loss deduction for property not stolen he claimed business_expense deductions for a business not in existence during that petitioner made such claims is evidence that he failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code we therefore find that the underpayment_of_tax required to be shown on petitioner’s federal_income_tax return is due to negligence consequently respondent’s imposition of the negligence_penalty is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
